Know all men by these presents that we Robert Innis Whitmore Knaggs, and William Brown are held and firmly bound unto the United States of America in the sum of Four thousand four hundred Dollars, current money of the United States of America to the payment of which, well and truly to be made, We bind ourselves, our, and each of our heirs, Executors, and Administrators, Jointly and severally, firmly by these presents, sealed with our seals, and dated this 22nd day of October in the year of our Lord, One Thousand Eight hundred Seven—
The condition of the above obligation is such, that whereas, the above bound Robert Innis, hath been this day appointed, (by the Supreme Court of the Territory of Michigan setting in Equity) guardian to Francis Des-forges, a Lunatic. If therefore the said Robert Innis, shall well and faithfully perform the duties of said office of guardian and shall take good care of the person Estate, and Effects, of the said Francis Desforges and shall render a true and faithful account, of his Guardianship, whenever the said Robert Innis shall be thereunto lawfully required, then this Obligation to be void, otherwise to remain, in full force and effect
Signed Sealed and Delivered in the presence of
H H Hickman as to Innis & Brown
Sol. Sibley
Robert Innis
W Knaggs
WM Brown